DETAILED ACTION

Claims

Claim 30 was cancelled on 12/09/20, but is listed as withdrawn in the new claims filed 05/19/21.  It will be treated as a cancelled claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2005/0161512) in view of Jones et al. (US 2009/0315318).
In respect to claims 1, 4, 6-7, 31, Jones et al. ‘512 disclose an identification document comprising a multilayer laminate having a first layer (Fig. 14) and a ghost image 12 (Fig. 1); the ghost image comprising a halftone formed from a color photograph (0124), formed via optically variable ink which forms a first appearance of a “positive image” and a fist angle and a second appearance of a “negative image” at a different second angle (0057).   Jones et al. ‘512 further disclose providing embedded information “graphical identifiers” but do not disclose a first graphical identifier (comprising an 
In respect to the amended subject matter, Jones ‘318 teach providing the first and second graphical identifiers over respective first and second indicia and regions (the regions of the ghost image coextensive with the applied graphical idenitifers).
There is no teaching of how the text size is determined, e.g. determining the size of the first and second graphical identifiers via associating the size with a brightness level of the aforementioned regions of the ghost image, however, although product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777  F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case the structure may be formed in this fashion i.e. the relative size could have been determined by analyzing the varying brightness of some varying group of pixels for each of the identifiers.
may be formed via the explicit steps of “removing”, “converting”, and “generating” as claimed, since, although product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777  F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
In respect to claims 3 and 5, Jones et al. ‘318 further teach that the first graphical identifier (birthdate, address, name, etc.) which are “associated with an issuing authority” i.e. they are personal identifications verified and processed by issuing authority when creating the identification document.
In respect to claims 8 and 9, Jones et al. ‘318 further teach providing IR or UV responsive ink within the ghost image, particularly within the frame of the identifiers which are “knockouts” removed from the original image, such that it fills those areas and becomes part of the image (0036; Fig. 3).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2005/0161512) in view of Jones et al. (US 2009/0315318) as applied to claim 1 and further in view of Jones et al. (US 2005/0078851).
Jones et al. ‘512 and ‘318 substantially disclose the claimed invention, including that the graphical identifiers embedded in the ghost image may be optically variable, IR, or UV, inks, however, do not disclose a thermochromic region overlapping with the ghost image.  Jones et at. ‘851 teach a similar invention with the watermarking of images, which may further include providing thermochromic material in a separate “channel” on the images.  It would have been obvious to provide the images taught in Jones et al. ‘512 and ‘318 with thermochromic ink in view of Jones et al. ‘851 to help in orientation between the images during decoding (0070).

Response to Arguments

Applicant's arguments filed 05/19/21 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The applicant contends that the amended subject matter is patentable over the references without pointing out the alleged deficienes of the prior art.  As detailed above, although Jones et al. ‘512 and ‘318 do not explicitly teach that product-by-process step of determining the size of the graphical identifiers via brightness values of pixels in regions of the ghost image, this is merely a product-by-process step and is not a patentable distinction unless the end product is different.   The “correlation” is also non-specific, and any arbitrary number of correlations with pixel values of the ghost image could result in the sizes taught.




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637